In a proceeding pursuant to CPLR article 75 to stay arbitration, petitioner *541Allstate Insurance Company appeals from an order of the Supreme Court, Kings County (Vaccaro, J.), dated January 25, 1985, which denied its application and awarded costs of $1,000, $500 to be paid personally to respondents and $500 to be paid to respondents’ attorney.
Order modified, on the law, by deleting therefrom the award of $1,000 costs and substituting therefor a provision awarding costs to respondents. As so modified, order affirmed, with costs to respondents.
The evidence at trial established that respondents were involved in a multivehicle accident in which one of the other automobiles was uninsured. Consequently, the proceeding to stay arbitration of respondents’ uninsured motorist claim was properly denied (see, e.g., MVAIC v Eisenberg, 18 NY2d 1).
However, the costs awarded exceed the amount provided for in CPLR articles 81 or 82. Mangano, J. P., Bracken, Weinstein, Lawrence and Kooper, JJ., concur.